The Petition for Rehearing in this cause has been examined with care. On reconsideration of the record and briefs of counsel in the light of the petition we have reached the opinion that the second and third paragraphs *Page 300 
from the conclusion on the last page in our former opinion should be modified as follows:
From the foregoing it follows that Kincaid's policies were in force at the time of his death. The amount of the verdict and judgment are shown to have been within the amount his beneficiary was entitled to recover as laid in the declaration so the judgment below is affirmed. In all other respects the main opinion is reaffirmed.
Rehearing denied.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.